Careful review of the record on this appeal brings the conclusion that the circuit judge properly disposed of the case by entering on defendant's motion judgment notwithstanding the verdict, and therefore I am unable to concur in the opinion of Mr. Justice REID wherein he reverses the judgment of the circuit court.
On this review we must view the testimony in the light most favorable to plaintiff; but in so far as the testimony in plaintiff's behalf is in conflict with the undisputed physical facts, such testimony cannot be accepted. With the foregoing in mind we find the facts disclosed by this record are as follows. During daylight hours plaintiff driving a five-passenger Mercury coupe on M-43 in a westerly direction approached the intersection of that highway with US-31. M-43 is a tarvia road about 18 feet in width. At the point of the accident US-31 extends in a northerly and southerly direction. It is a super-highway composed of 2 concrete lanes *Page 418 
for traffic, each being 22 feet wide, the two lanes being separated by a parkway 23 feet in width. Traffic on US-31 has the right of way over traffic on M-43. The westerly concrete lane of this U.S. highway is for southbound traffic and defendant's truck was approaching thereon from a northerly direction. There is a stop sign located in the intervening parkway on US-31 at the northerly side of the intersection governing traffic proceeding northwesterly on M-43. Plaintiff claims that she stopped opposite this road sign and made an observation for traffic approaching on the westerly lane of US-31. She looked to the north and saw defendant's truck approaching at a distance from the intersection of 850 to 1,000 feet. She estimated its speed at 35 to 40 miles per hour. She then made an observation for traffic from a southerly direction, and started her car across the intersection. When she was about halfway across the westerly lane of US-31, proceeding at about five miles per hour, plaintiff looked again to the north and saw defendant's truck approaching at a distance of 150 to 200 feet and, as plaintiff estimated, at a rate of 70 to 80 miles per hour. Plaintiff "stepped on the gas" and tried to get across without a collision occurring. Her testimony is that her car either got completely across the westerly lane of US-31 or: "If it wasn't clear across, it wasn't more than the back wheels on the cement." In this particular her testimony is in conflict with that of the two men who were riding as co-drivers in defendant's truck. Their testimony is that when the collision occurred plaintiff's car was on the westerly lane of US-31.
The testimony and photographic exhibits conclusively show that the left front portion of defendant's truck struck plaintiff's car practically opposite the right hand end of the windshield. The *Page 419 
impact was such that plaintiff's car was whirled around and traveled southerly about 121 feet along the westerly lane of US-31, coming to rest headed in a northerly direction with about one foot of the left hand side of the car being on the east edge of the cement. The driver of the truck testified that as the collision was imminent, in an effort to "lessen the impact," he turned his vehicle to his right. Following the impact the truck continued in a southwesterly direction through a ditch or slight depression and into a field coming to rest about 176 feet from the point of accident.
Other salient circumstances surrounding this accident may be noted as follows. Plaintiff was an experienced driver and testified that she was "very much familiar with the intersection." Her view from where she stopped her car was wholly unobstructed. There were no traffic complications or other distracting circumstances. While it was a damp and somewhat rainy day, plaintiff's testimony disclosed that her vision was not thereby obstructed. The weather conditions afforded no excuse or explanation favorable to plaintiff on the issue of her alleged contributory negligence, so far as disclosed by this record. While plaintiff testified that at the time she first saw defendant's truck approaching, "I figured to the best of my judgment I had plenty of time to cross the highway;" nonetheless she further testified that her observation at that time was limited to "a second or so," and she did not make a further observation in the direction of the oncoming truck until she was out upon the westerly lane of US-31 and only an instant before the crash occurred. In Lodato v. Campbell, 284 Mich. 217, we said:
"Plaintiff's thought that he could cross ahead of the approaching car did not relieve him from testing *Page 420 
the accuracy thereof by subsequent observation of the known rapidly changing condition."
And concerning the legal requisites of an observation we have held:
"Something more than a fleeting glance at an approaching car is necessary if plaintiff seeks to avoid the burden of contributory negligence." Nelson v. Linderman, 288 Mich. 186.
We are in accord with the finding of the circuit judge incident to his granting defendant's motion for judgment non obstanteveredicto: "that when plaintiff stopped, her observation was insufficient; either she did not look long enough to determine the speed of the coming truck, or her estimate of its distance from her was terribly wrong."
It is quite impossible to escape the conclusion that this accident never would have happened had plaintiff not been negligent in attempting to cross the preferred highway on which defendant's truck was rapidly approaching without making an adequate observation as to the distance the truck was from the intersection and the rate of speed at which it was approaching.
"If one is to make a proper observation of an oncoming car, * * * the observation must include not only the distance the approaching car is from the point of possible collision but also some observation and judgment of its approximate speed. Ayers
v. Andary, 301 Mich. 418, 425." Malone v. Vining, 313 Mich. 315.
To the same effect see Beers v. Arnot, 308 Mich. 604;Waskelis v. Continental Baking Co., 310 Mich. 649. Decision in the instant case is not at all affected by accepting plaintiff's version of the facts that the impact occurred just as her automobile was *Page 421 
leaving the cement surface of US-31, rather than the testimony in behalf of defendant that the accident happened on the westerly lane of US-31. If it happened under the latter circumstances there could seem to be no question that it was due to contributory negligence as a matter of law on the part of plaintiff. On the other hand, if the collision occurred at the instant plaintiff's car was leaving the westerly lane of US-31, we think the record conclusively discloses that the collision was caused by plaintiff's own negligence. She drove directly in front of defendant's rapidly moving truck and thereby produced an emergency condition causing defendant's driver to veer the truck to his right in an effort to avoid disaster, and the collision followed.
Careful consideration of this record as a whole leads to the inevitable conclusion that had plaintiff exercised reasonable care when she stopped her car in the place of safety between the two lanes of traffic on US-31 and there observed the approach of defendant's truck, this accident would not have happened. Hence, even though we assume that the driver of defendant's truck was guilty of some negligence, still plaintiff is not entitled to recover because she was guilty of contributory negligence as a matter of law.
The judgment entered in the circuit court should be affirmed, with costs of this Court in favor of appellee.
BUTZEL, and DETHMERS, JJ., concurred with NORTH, J. *Page 422